252 F.2d 861
102 U.S.App.D.C. 297, 116 U.S.P.Q. 428
SHELL DEVELOPMENT COMPANY, a Delaware Corporation, doingbusiness at Emeryville, California, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13945.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 16, 1957.Decided March 6, 1958.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, Judge.
Mr. James M. Parker, Chicago, Ill., of the bar of the Supreme Court of Illinois, pro hac vice, by special leave of Court, with whom Messrs. Edward B. Beale and George R. Jones, Washington, D.C., were on the brief, for appellant.
Mr. Joseph Schimmel, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and BURGER, Circuit Judges.
PER CURIAM.


1
In this suit under 35 U.S.C. 145, the District Court upheld the Patent Office in its refusal to grant appellant's application for a patent.  The issues are fully described in an opinion by the District Court, 1957, 149 F. Supp. 279, and we find no basis for disturbing the conclusions reached therein.


2
Affirmed.